United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1963
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Damien L. Yarbrough,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 23, 2011
                                Filed: October 4, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Damien Yarbrough pleaded guilty to being a felon in possession of a
firearm, the district court1 sentenced him to 92 months in prison and 3 years of
supervised release. Yarbrough appeals, and his counsel has moved to withdraw,
submitting a brief under Anders v. California, 386 U.S. 738 (1967), in which he
argues that the district court abused its discretion by failing to vary downward based
on Yarbrough’s youth and newfound desire for positive change.



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       We conclude Yarbrough has failed to rebut the presumption that his sentence,
which falls at the bottom of the advisory Guidelines range, is not substantively
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Additionally, having
conducted careful review of the proceedings under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, the judgment of the
district court is affirmed, and we grant counsel’s motion to withdraw.
                         ______________________________




                                        -2-